Primarily I should have sustained the circuit court. The will in question is sui juris; but the following cases, relating to wills materially resembling this one, support the circuit court: Thurber v. Thurber, 43 R.I. 504, 112 A. 209; Minot v.Tappan, 127 Mass. 333, 336; Bridgeport-City Tr. Co. v. Beach,119 Conn. 131, 174 A. 308. See also Brown, Tr. v. Wright,168 Mass. 506, 47 N.E. 413; Hurford v. Haines, 67 Md. 240, 244,9 A. 540; Irwin v. Zane, 15 W. Va. 646. None of my brethren would agree with my construction of the will itself. So, in a spirit of deference, I concur in the majority opinion.